       Case 2:20-cv-00416-GGG-JVM Document 91 Filed 10/30/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    IN RE: AMERICAN RIVER                                                      CIVIL ACTION
    TRANSPORTATION CO., AS OWNER
    AND OPERATOR OF THE M/V                                                         NO: 20-416
    COOPERATIVE SPIRIT, PRAYING
    FOR EXONERATION FROM OR                                                       SECTION: T
    LIMITATION OF LIABILITY


                                            ORDER

        Before the Court is a “Motion to Dismiss State Law Claims and Non-Pecuniary Damages

and to Strike Jury Demand of Claimant Rita Pucheu, Individually and as Representative of the

Estate of Shawn Pucheu”1 filed by Glory First Ltd., Glory Ships (S) Pte. Ltd., and Erasmus Corp.,

as owner and managing owners of M/V GLORY FIRST. Claimant in limitation, Rita Pucheu,

individually and as representative of the estate of Shawn Pucheu (“Claimant”), filed a response

memorandum adopting the opposition memorandum filed in this matter by Nikki Rodrigue, on

behalf of her minor child Breanna Naquin, to ARTCO’s Motion to Strike Jury.2 For the following

reasons, the motion is GRANTED.

        On January 26, 2019, a collision occurred on the Lower Mississippi River above New

Orleans between the M/V R.C. CREPPEL and the tow of M/V COOPERATIVE SPIRIT.

Petitioners’ vessel, M/V GLORY FIRST, was not involved in the collision. Petitioners each filed

limitation proceedings related to the incident, and the Court has consolidated Petitioners’ and

ARTCO’s proceedings.3 Petitioners now move to dismiss Claimant’s state law claims and claims

seeking non-pecuniary damages as well as to strike Claimant’s jury demand. Petitioners contend

that federal maritime law preempts and displaces Claimant’s claims under Louisiana’s wrongful


1
  R. Doc. 25.
2
  R. Doc. 10.
3
  R. Doc 22, Case No. No. 20-416.

                                               1
       Case 2:20-cv-00416-GGG-JVM Document 91 Filed 10/30/20 Page 2 of 3




death and survival statutes, and Claimant’s demand for nonpecuniary damages. Petitioners further

assert that jury trials are not available for limitation of liability determinations or the Claimant’s

designated admiralty claims.

         Petitioners assert Claimant’s claims under the Louisiana wrongful death and survival

statutes and for nonpecuniary damages should be dismissed because those claims are not available

under federal maritime law. The Fifth Circuit has held that the Louisiana wrongful death statute

“is supplanted in maritime wrongful deaths by the general maritime cause of action for wrongful

death.”4 Because Claimant’s claims are within the Court’s admiralty jurisdiction, the Court will

dismiss Plaintiff’s claims under the Louisiana wrongful death and survival statutes and for

nonpecuniary damages.

         Petitioners also assert Claimant’s demand for a jury trial should be stricken as it pertains

to Petitioners’ request for limitation of and/or exoneration from liability. Petitioners designated

this limitation suit as an action within the meaning of Rule 9(h) of the Federal Rules of Civil

Procedure and Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims, and

Claimant has designated her claim as an admiralty and maritime claim pursuant to 28 U.S.C. §

1333. Because Claimant does not oppose her jury demand being stricken as is pertains to a

determination of limitation and/or exoneration of liability, the Court will strike Claimant’s jury

demand.

         Accordingly, for the foregoing reasons, IT IS ORDERED that the “Motion to Dismiss

State Law Claims and Non-Pecuniary Damages and to Strike Jury Demand of Claimant Rita

Pucheu, Individually and as Representative of the Estate of Shawn Pucheu”5 is GRANTED, and



4
  Sistrunk v. Circle Bar Drilling Co., 770 F.2d 455, 456-57 (5th Cir. 1985); see also In re S/S Helena, 529 F.2d 744,
753 (5th Cir. 1976).
5
  R. Doc. 25.

                                                          2
     Case 2:20-cv-00416-GGG-JVM Document 91 Filed 10/30/20 Page 3 of 3




Claimants state law claims and demand for non-pecuniary damages are dismissed. IT IS

FURTHER ORDERED that Claimant’s jury demand is stricken.

      New Orleans, Louisiana, on this 29th day of October, 2020.




                                                  GREG GERARD GUIDRY
                                                UNITED STATES DISTRICT JUDGE




                                            3
